Citation Nr: 1613064	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for sleep apnea.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been received to reopen the claims of service connection for PTSD and sleep apnea. 

The Veteran testified before the undersigned at a Board videoconference hearing in January 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). As such, the Board has recharacterized the claim on appeal to more accurately reflect the Court's holding in Clemons.

The issues of entitlement to service connection for sleep apnea and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO confirmed an earlier denial of service connection for PTSD and sleep apnea.  The Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the August 2009 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a psychiatric disorder and sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's petitions to reopen his claims have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

I.  Psychiatric Disorder

The Veteran's claim of service connection for PTSD was denied in an April 2009 rating decision because, although the medical evidence showed a diagnosis of PTSD, the evidence was insufficient to confirm a link between the diagnosed PTSD and an in-service stressor.  Also, available evidence was no sufficient to confirm that the Veteran actually engaged in combat or was a prisoner or war.  The evidence of record at the time of the April 2009 rating decision included service treatment records, military personnel records, and VA treatment records dated from September 2008 to March 2009.

Prior to the issuance of the April 2009 notification letter regarding his procedural rights, the Veteran submitted a statement regarding medical treatment for his PTSD.  Thereafter, in an August 2009 rating decision, the RO continued the denial of service connection for PTSD because no additional information had been submitted.  The appellant was notified of the decision and of his procedural rights by letter in August 2009.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the April 2009 and August 2009 rating decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Since the August 2009 rating decision, additional VA treatment records, a PTSD stressor statement, and a transcript of the January 2016 Board videoconference hearing have been associated with the claims file.  Reports of VA examinations dated in November 2012 and February 2014 are also of record.  Additionally, an October 2012 private opinion diagnosing PTSD due to traumatic experiences during military service has been associated with the claims file.  

This evidence is new as it was not part of the record at the time of the August 2009 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, during the January 2016 Board videoconference hearing, the Veteran identified a number of military stressors.  Also, the October 2012 private physician opined that the appellant's PTSD was due to traumatic experiences during military service.  Therefore, the evidence is new and material and the claim of service connection for a psychiatric condition is reopened.

II.  Sleep Apnea 

The Veteran's claim of service connection for sleep apnea was denied in an April 2009 rating decision because, although the medical evidence showed a diagnosis of sleep apnea, the evidence was insufficient to confirm a link between the diagnosed sleep apnea and military service.  The evidence of record at the time of the April 2009 rating decision included service treatment records, military personnel records, and VA treatment records dated from September 2008 to March 2009.

Prior to the issuance of the April 2009 notification letter regarding his procedural rights, the Veteran submitted a statement regarding medical treatment.  Thereafter, in an August 2009 rating decision, the RO continued the denial of service connection for sleep apnea because no additional information had been submitted.  The appellant was notified of the decision and of his procedural rights by letter in August 2009.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the April 2009 and August 2009 rating decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Since the August 2009 rating decision, additional VA treatment records, a transcript of the January 2016 Board videoconference hearing, and a report of November 2012 VA examination have been associated with the claims file.

This evidence is new as it was not part of the record at the time of the August 2009 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, during the January 2016 Board videoconference hearing, the Veteran reported that he had suffered from symptoms associated with sleep apnea since service.  Therefore, the evidence is new and material and the claim of service connection for sleep apnea is reopened.


ORDER


New and material evidence having been received, the petition to reopen the claim of service connection for a psychiatric disorder is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for sleep apnea is granted.


REMAND

The Veteran asserts that his sleep apnea is due to military service.  He was afforded a VA examination in November 2012.  The examiner determined that it was less likely than not that the claimed condition was caused by military service.  In support of his finding, the examiner noted that there was no complaint of symptoms consistent with sleep apnea during military service and thus no evidence to suggest the condition is related to military service.  However, during the January 2016 Board videoconference hearing, the Veteran stated that he experienced heavy snoring during military service and that it had persisted since that time.  On remand, and additional examination and etiological opinion should be provided.

The Veteran contends that he has a psychiatric disorder due to military service, to include due to fear of hostile military or terrorist activity.  

In a PTSD stressor statement received in July 2012, the Veteran reported that he engaged in combat in Iraq and had experiences where he thought he would die.  He also stated that he saw people get killed, saw dead bodies, and was shot at.  During the January 2016 Board videoconference hearing, the Veteran reported a number of PTSD stressors to include being engaged in combat, enduring a scud missile attack, and enduring explosions.  He reported that he was in the 2nd and 320 combat units with the 101st Airborne Division for Fort Campbell.  He was also part of 13 Bravo.  In light of the VA's amendment liberalizing the verification of some claimed in-service stressors, the Board notes that the appellant's stressors relate to fear of hostile military or terrorist activity and are accepted without further corroboration as they appear consistent with the circumstances of his service.  See 38 C.F.R. § 3.304(f).  Specifically, these stressors involve reports of missile attacks, IED explosions, seeing people shot, seeing dead bodies.  In so finding, it is noted that his military occupational specialty was cannon crewmember, which would entail combat situations.

The Veteran was afforded a VA examination in November 2012.  The examiner determined that the Veteran did not meet the criteria for PTSD and no other psychiatric condition was diagnosed.  The examiner opined that the Veteran's appearance and behavior was exaggerated at the time of the examination when compared to clinic notes the following day. 

An additional VA examination was provided in February 2014.  The examiner determined that the Veteran did not meet the criteria for PTSD and diagnosed depressive disorder.  However, the examiner did not provide an etiological opinion for the diagnosed condition.  Therefore, on remand, an additional VA examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination by a physician who has not previously examined the Veteran to determine the etiology of his sleep apnea.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.

Following examination of the Veteran, the examiner should provide an opinion as whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's sleep apnea had its onset during military service or is otherwise etiologically related to such service.

The examiner should provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must consider and discuss the Veteran's report of heavy snoring during military service.

2.  Schedule the Veteran for a VA examination by a physician who has not previously examined him to determine the etiology of any diagnosed psychiatric disorder.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.

The examiner should identify all current psychiatric disorders found on examination, including PTSD and major depression.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service.

If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is related to fear of hostile military or terrorist activity while stationed Iraq or whether the Veteran has PTSD due to a corroborated stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


